    Case 5:20-cr-00121-H-BQ Document 38 Filed 01/06/21             Page 1 of 1 PageID 80



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDMISION

LTNITED STATES OF AMERICA,
  Plaintiff,

                                                            NO. 5:20-CR-l2l-01-H

BRIAN DEAN HALLIBURTON (1),
     Defendant.


              OBDER ACCEPTING REPORT AND RECOMMENDATION
                 OF TIIE UNTTED STATES MAGISTRATE JI,JDGE
                        CONCERNING PLEA OF GI]ILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OX1), the undersigrred District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

          oatedlantary   k,zozt.

                                             JAMES         LEYHE    RIX
                                                         TATES DISTRICT ruDGE
